   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                    )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:18cv757-MHT
                                  )               (WO)
ALABAMA DEPARTMENT OF             )
CORRECTIONS, Medical              )
Unit, et al.,                     )
                                  )
     Defendants.                  )

                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the court

as follows:

    (1) Plaintiff Tracy Maxwell's objections (doc. no.

9) are overruled.

    (2) The      United       States        Magistrate    Judge's

recommendation (doc. no. 6) is adopted.

    (3)   Plaintiff    Maxwell’s      claims   against   defendant

Alabama   Department    of   Corrections       Medical   Unit   are

dismissed     with   prejudice,       and   said   defendant     is

terminated as a party.         All claims against all other

defendants remain pending.
    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is not closed, and is referred back to the

United States Magistrate Judge for further proceedings.

    DONE, this the 11th day of October, 2018.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
